1

2

3
                                    UNITED STATES DISTRICT COURT
4
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6     UNITED STATES OF AMERICA,                                1:17-CR-00255-LJO-SKO-1
7                               Plaintiff,                     ORDER DENYING REQUEST FOR
                                                               TRANSCRIPTS (ECF NO. 80)
8                        v.
9     KYLE EVAN PETERSON,
10                              Defendant.
11

12

13          Defendant Kyle Peterson pled guilty on March 20, 2019, to one count of receipt of material

14 involving the sexual exploitation of minors. ECF No. 51. He was sentenced on July 15, 2019, to 162

15 months’ incarceration and 180 months’ supervised release. ECF No. 66. On October 15, 2019,

16 Defendant filed a request for a copy of various transcripts, stating the “transcripts are needed in order for

17 [Defendant] to file a 28 U.S.C. § 2255” motion, “based upon a speedy trial violation.” ECF No. 80.

18 Defendant “believe[s] that the time waivers [sic] did not comply with statutory guidelines.” Id. For the

19 following reasons, the Court denies Defendant’s request.

20          Defendant’s request for transcripts is premature under 28 U.S.C. § 735(f). Although Defendant is

21 indigent, he has not filed a habeas petition, and therefore, he is not entitled to copies of transcripts at

22 government expense until he has done so. United States v. Connors, 904 F.2d 535, 536 (9th Cir. 1990);

23 United States v. Lucatero, No. 05–cr–0443–WBS, 2007 WL 1747077, at *2 (E.D. Cal. June 18, 2007)

24 (“The vast majority of courts have interpreted [28 U.S.C. § 753(f)] to mean that until a prisoner actually

25 ‘brings a proceeding under section 2255,’ he is not entitled under § 753(f) to have costs for creating or

                                                           1
1    copying such transcripts or other documents paid by the United States.”). In the absence of Defendant

2    actually filing a post-conviction motion, the Court cannot determine whether his motion is frivolous, as

3    required by § 753(f).1 Therefore, his request for a free copy of transcripts is DENIED. Defendant is free

4    to request that the transcripts be prepared at his own expense. Accordingly, the Clerk of Court is

5    directed to serve on Defendant a transcript request form along with a copy of this order.

6    IT IS SO ORDERED.

7           Dated:      October 18, 2019                                   /s/ Lawrence J. O’Neill _____
                                                              UNITED STATES CHIEF DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22
     1
         The Court notes, without prognosticating on the merits of any later transcript request, that Defendant’s plea agreement
23 waives most collateral attacks on his conviction. See ECF No. 50. Assuming arguendo that Defendant files a § 2255 petition
     presenting a speedy trial claim, Defendant’s request for transcripts will be evaluated in light of his plea agreement and under
24 existing law, which currently requires a showing that the defendant is “permitted to sue or appeal in forma pauperis,” and a
     certification by the trial judge that (1) “the suit or appeal is not frivolous” and (2) “that the transcript is needed to decide the
25   issue presented by the suit or appeal.” 28 U.S.C. § 753(f).

                                                                       2
